United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
PEACE CORPS, VOLUNTEER SERVICES,
Mombasa, Kenya, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1738
Issued: June 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 9, 2012 appellant filed a timely appeal from the July 30, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied wage-loss
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the accepted employment injury caused total disability for work
from April 21, 2006 to December 21, 2007.
FACTUAL HISTORY
On July 21, 2003 appellant, then a 28-year-old Peace Corps volunteer, sustained a
traumatic injury in the performance of duty. Three muggers attempted to rob him, but a mob
pulled the attackers off and took them to an alley. Appellant saw several men running toward
1

5 U.S.C. § 8101 et seq.

them, three with automobile tires and another with a can of kerosene. He realized that the
muggers were going to be killed, which he explained was not an uncommon thing to do to
thieves in that area. As appellant was driven away in a vehicle, he looked back “and was able to
see the thick black smoke from the tires, and the unfortunate souls stuck inside them, bellowing
up now over the tops of the buildings.”
After leaving the Peace Corps appellant remained in Kenya. He started a business with a
Kenyan citizen and while working in this business was attacked by a man with a knife. In
connection with the business, appellant was sued and charges were filed against him. He left the
country in 2006.
On March 26, 2009 OWCP accepted appellant’s June 30, 2008 claim for post-traumatic
stress disorder, aggravation of preexisting bipolar disorder and depression. Appellant received
wage-loss compensation beginning December 22, 2007.
On August 6, 2009 appellant claimed wage-loss compensation from April 21, 2006 to
December 21, 2007. In a July 27, 2009 note, Dr. Benjamin A. Root, Jr., a Board-certified
psychiatrist, stated that appellant was under his care during this period: “During most of that
period I considered you disabled from gainful employment because of your psychiatric condition
except for a brief interval in which you worked as an interpreter at Dollywood.”
OWCP advised appellant on October 19, 2009 that Dr. Root’s report indicated that he
was disabled except when he was working. In a letter to the physician, it informed Dr. Root that
his statement on causal relation was too vague to support compensation for the entire period.
OWCP asked him for copies of any treatment records during the period in which he found that
appellant was totally disabled.
Dr. Root submitted his treatment notes on November 20, 2009 for the period in question.
In a December 18, 2009 decision, OWCP denied appellant’s claim for wage-loss
compensation for the period April 21, 2006 to December 21, 2007. It determined that Dr. Root’s
treatment records consisted mainly of orders for prescription refills and annotations that
appellant appeared to be taking his medications appropriately. The records did not address
whether appellant was totally disabled for work.
In a March 18, 2010 note, Dr. Root explained that much of appellant’s symptomatology
appeared to stem from difficulties that arose in connection with his employment in Kenya about
the beginning of 2006. Appellant had been a partner in a safari company, and apparently some
sort of visa problems resulted in his being deported back to the United States. Dr. Root noted
that it appeared appellant had “many problems with post-traumatic like symptoms through the
years.” Appellant continued to have difficulty with symptoms of anxiety and despondency.
Appellant requested a hearing.
By decision dated June 17, 2010, OWCP’s hearing representative affirmed the denial of
appellant’s claim for wage-loss compensation. He found that Dr. Root’s treatment records did
not explain appellant’s total disability during most of the period claimed. Further, Dr. Root’s

2

supplemental report emphasized appellant’s difficulties with his business partner in 2006, which
were unrelated to his Peace Corps service.2
Following the hearing representative’s decision, OWCP obtained a second-opinion
evaluation on appellant’s current status. On November 22, 2010 Dr. R. Scott Benson, a Boardcertified psychiatrist, concluded that appellant’s current psychiatric condition was not related to
his service in the Peace Corps. He found the diagnosis of post-traumatic stress disorder suspect;
but if it existed, it was related to appellant’s experience while working in his private business in
Kenya. Dr. Benson clarified that appellant’s accepted psychiatric condition had resolved.
Dr. Terry E. Passman, the attending Board-certified psychiatrist since July 3, 2008,
disagreed. He found that appellant’s work-related injury was still medically present and
disabling, though it was unknown whether the work-related aggravation was temporary or
permanent.
To resolve the conflict between Dr. Benson and Dr. Passman on whether appellant’s
current psychiatric condition continued to be employment related, OWCP referred appellant to
Dr. William C. Wilkerson, a Board-certified psychiatrist and independent medical examiner,
who concluded that appellant’s current psychiatric condition was related to experiences he had in
the Peace Corps, in particular, the traumatic assault episode on July 21, 2003. Responding to a
question posed by OWCP, Dr. Wilkerson added that appellant was currently totally disabled as a
result of his psychiatric condition.
Appellant requested reconsideration of OWCP’s hearing representative’s June 17, 2010
decision on the period of claimed disability from April 21, 2006 to December 21, 2007. He
explained that Dr. Root was his primary care provider from April 21, 2006 to January 18, 2007
and again from May 30 to August 5, 2007. Appellant asked OWCP to reconsider the letters and
medical records submitted by Dr. Root as evidence that he was unable to work during those two
time periods.
Appellant added that Region 8 Mental Health Center provided his primary care from
January 19 to May 29, 2007. He submitted a report from Dr. Paul S. McGinnis, a psychiatrist, to
address that period. Appellant stated that he was under the care of Baldwin County Medical
Health Center from August 6, 2007 to June 25, 2008. He submitted a report from Dr. Gregory
Cummings, a psychiatrist, to support his claim for wage loss from August 6 to
December 21, 2007.
Dr. Root provided a supplement report dated November 15, 2010. He stated that much of
appellant’s difficulties harkened back to traumatic experiences when he was in the Peace Corps
between 2001 and 2003. “[Appellant] was stationed in Kenya and was subjected to dangerous
situations. [He] was witness to several violent episodes that occurred to people in the patient’s
vicinity. Part of patient’s symptomatology relates to the fact that he felt undeservedly
responsible for some of the mayhem.” Dr. Root explained that the difficulties appellant later
2

OWCP’s hearing representative found that there was justification in the medical records for the payment of
wage-loss compensation beginning in May 2008, when appellant was hospitalized, and noted that OWCP
commenced compensation effective December 22, 2007 based simply on the dates entered on his claim form.

3

experienced in the safari business in Kenya related back to the painful experiences that he
previously had in the Peace Corps. He noted that appellant ended up having a rather bad
flashback early in 2008 which resulted in his hospitalization. Dr. Root repeated: “It appears that
most of the patient’s symptomatology continues to harken back to the horrendous experiences
that he had in the Peace Corps between 2001 and 2003.” Dr. Root noted that appellant worked as
a Swahili interpreter at Dollywood but after this seasonal employment ended, he was unable to
sustain the level of functioning need to move on to nonseasonal work.
On September 10, 2010 Dr. McGinnis described appellant’s symptoms, diagnosis and
treatment from January 19 to May 29, 2007. He stated: “While working with [appellant], he
presented the inability to work given the severity of his symptoms at the time.”
Dr. Cummings advised on February 10, 2010 that appellant was treated at the Baldwin
County Mental Health Center from August 6, 2007 to June 25, 2008 for post-traumatic stress
disorder and sedative dependence. He noted 19 visits concluding with a hospital admission due
to continued difficulties. “At the time of our care, [appellant’s] functional level was poor and he
appeared unable to work, as well as a poor candidate for vocational rehab[ilitation] services
referral.”
In a July 7, 2011 decision, OWCP reviewed the merits of appellant’s case and denied
modification of its prior decisions.
Appellant again requested reconsideration.
He submitted an August 16, 2011
supplemental report from Dr. Cummings to clarify that appellant’s condition was poor enough
that he required hospitalization and more extensive treatment for post-traumatic stress disorder
related to his time in Kenya with the Peace Corps. “At no time during our care was [appellant]
employable, and documentation from his other treatment providers in Mississippi and Louisiana
supported this clinical judgment.”
On July 30, 2012 OWCP reviewed the merits of appellant’s case and denied modification
of its prior decision. It found Dr. Cummings’ supplemental report to be a restatement of what he
earlier reported.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his or her duty.3 A claimant seeking benefits under
FECA has the burden of proof to establish the essential elements of his or her claim by the
weight of the evidence,4 including that he sustained an injury in the performance of duty and that
any specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
3

5 U.S.C. § 8102(a).

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

It is not sufficient for the claimant to establish merely that he has disability for work. He
must establish that his disability is causally related to the accepted employment injury. FECA
provides compensation only for as long as there exists a proven disability attributable to the
injury. The claimant must submit a rationalized medical opinion that supports a causal
connection between the claimed disabling condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the employment injury, and must explain from a medical perspective how the disabling condition
is related to the accepted injury.6
ANALYSIS
OWCP accepted that appellant sustained a post-traumatic stress disorder, an aggravation
of preexisting bipolar disorder and depression as a result of a work incident on July 21, 2003.
Three muggers attempted to rob appellant, but a mob pulled the attackers off and took them to an
alley. He saw several men running toward them, three with automobile tires and another with a
can of kerosene. Appellant believed that the muggers were going to be killed. As he was driven
away in a vehicle, he looked back and was able to see thick black smoke bellowing over the tops
of the buildings.7
The issue raised by appellant’s claim for wage-loss compensation is whether this
particular incident caused total disability for work from April 21, 2006 to December 21, 2007.
Dr. Root, the psychiatrist who treated appellant during the period claimed, considered
appellant psychiatrically disabled from gainful employment during most of that period except for
a brief interval in which appellant worked as an interpreter at Dollywood. The Board has
reviewed his treatment notes during this period.
Additionally, in his first supplemental report, Dr. Root explained that much of appellant’s
symptomatology appeared to stem from difficulties that arose in connection with his employment
in Kenya about the beginning of 2006, shortly before Dr. Root began treating him. More
specifically, appellant had been a partner in a safari company and apparently some sort of visa
problems resulted in his being deported back to the United States. This evidence does not
support his claim for wage-loss compensation. The difficulties appellant faced in connection
with his safari business in Kenya did not arise in the course of his federal employment as a
volunteer with the Peace Corps. If symptomatology from difficulties that arose about the
beginning of 2006 caused disability for work beginning April 21, 2006, the disability is not
compensable.
After OWCP’s hearing representative addressed Dr. Root’s first supplemental report,
Dr. Root submitted a second report. He asserted that much of appellant’s difficulties harkened
back to traumatic experiences when he was in the Peace Corps between 2001 and 2003, but he
did not mention the accepted employment incident on July 21, 2003. Instead, Dr. Root
implicated “dangerous situations” and “several violent episodes,” none of which he identified
6

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

7

It does not appear that appellant saw the assailants burned alive.

5

with any specificity. He stated that appellant’s difficulties in the safari business related back to
the painful experiences he previously had in the Peace Corps, but he did not explain. As for later
disability for work, Dr. Root noted that appellant had a rather bad flashback early in 2008, which
resulted in hospitalization. This report did not address appellant’s claim that the July 21, 2003
injury caused total disability for work from April 21, 2006 to December 21, 2007.
Dr. McGinnis, the psychiatrist who treated appellant from January 19 to May 29, 2007,
advised that appellant presented the inability to work given the severity of his symptoms at the
time. As the Board noted earlier, it is not sufficient for the claimant to establish merely that he
has disability for work. Dr. McGinnis must establish that appellant’s disability is causally
related to the accepted employment injury. He did not attribute the severity of appellant’s
symptoms to what happened on July 21, 2003 or explain how the injury caused disability for
work beginning April 21, 2006.
Dr. Cummings, the psychiatrist who treated appellant from August 6, 2007 to June 25,
2008, noted that appellant’s functional level was poor during this period, and he appeared to be
unable to work. In a supplemental report, he added that appellant required hospitalization and
more extensive treatment for post-traumatic stress disorder “related to his time in Kenya with the
Peace Corps.” Like Dr. Root and Dr. McGinnis, Dr. Cummings did not address the July 21,
2003 employment injury or explain how it totally disabled appellant during the period in
question.
OWCP’s hearing representative observed that there was justification in the medical
records for the payment of wage-loss compensation beginning in May 2008, when appellant was
hospitalized following a bad flashback. The question raised by appellant’s claim is whether
there is any justification for the payment of wage-loss compensation from April 21, 2006 to
December 21, 2007. The medical opinion evidence submitted in support of his claim does not
provide justification. The physicians have not discussed what happened on July 21, 2003. They
have not rationally explained how that employment injury caused total disability for the period
claimed. Medical conclusions based on inaccurate or incomplete histories are of little probative
value.8 Medical conclusions unsupported by rationale are also of little probative value.9
Nor have appellant’s physicians supported their opinions with contemporaneous clinical
findings. Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.10 The Board has held that when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s
complaints, without objective signs of disability being shown, the physician has not presented a
medical opinion on the issue of disability or a basis for payment of compensation.11
8

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

10

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

11

John L. Clark, 32 ECAB 1618 (1981).

6

As the medical opinion evidence does not establish that the accepted employment injury
caused total disability for work from April 21, 2006 to December 21, 2007, the Board finds that
appellant has not met his burden of proof. Accordingly, the Board will affirm OWCP’s July 30,
2012 decision denying his wage-loss claim for that particular period.
The Board notes that following OWCP’s hearing representative’s June 17, 2010 decision,
a conflict in medical opinion arose on whether appellant’s current psychiatric condition
continued to be related to the Peace Corps incident in 2003. This was a separate issue from the
one presented by appellant’s claim for wage-loss compensation from April 21, 2006 to
December 21, 2007. The conflict arose between Dr. Benson, who in 2010 found that the
accepted psychiatric condition had resolved and Dr. Passman, who found that it was still
medically present and disabling. Dr. Wilkerson, the impartial medical specialist, determined in
2011 that appellant still suffered from the accepted psychiatric condition, which was currently
disabling.
OWCP discharged its responsibility in the initial development of the claim by requesting
specific information from the attending physician,12 Dr. Root, on appellant’s claim for wage-loss
compensation from April 21, 2006 to December 21, 2007. It reviewed the evidence submitted,
adjudicated the claim and notified appellant of the deficiencies. Appellant pursued his appeal
rights and submitted additional evidence. OWCP’s hearing representative affirmed, again
explaining the deficiencies.
Appellant submitted additional evidence and requested
reconsideration. OWCP reviewed the merits of his case and found that the new evidence did not
cure the deficiencies in his claim and did not discharge his burden of proof to establish
entitlement to compensation for the particular period of claimed disability. The Board can find
no error, warranting further development, in OWCP’s management of this case or in its
development of the evidence as it relates to the issue on appeal. Appellant bears the burden of
proof. The decisions below have noted the deficiencies of this particular claim and of the
evidence necessary to establish entitlement to compensation. The burden of going forward with
the evidence, should appellant choose to do so, is his. In this regard, he may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden to establish that the accepted
employment injury caused total disability for work from April 21, 2006 to December 21, 2007.

12

Id., Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.8.c
(June 2011).

7

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

